Title: To James Madison from Thomas Jefferson, 5 November 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Nov. 5. 1801.
Will you consider whether a copy of the inclosed sent to each head of department would be best, or to avail myself of your kind offer to speak to them. My only fear as to the latter is that ⟨t⟩hey might infer a want of confidence on my part. But you can ⟨de⟩cide on sounder views of the subject than my position may admit. ⟨If⟩ you prefer the letter, modify any expressions which you ⟨m⟩ay think need it. Health & affection.
 

   RC (DLC: Rives Collection, Madison Papers). Edge of RC clipped. For enclosure, see Circular Letter from Thomas Jefferson, 6 Nov. 1801.

